              Case 3:20-cv-00155-WHO Document 53 Filed 04/20/20 Page 1 of 1




     Melinda Davis Nokes, Bar No. 167787
 1   WEITZ & LUXENBERG, P.C.
     1880 Century Park East, Suite 700
 2   Los Angeles, CA 90067
     Telephone: (310) 247-0921
 3   Facsimile: (310) 786-9927
     mnokes@weitzlux.com
 4
     Attorney for Plaintiff J.C. proceeding under pseudonym
 5

 6                                  UNITED STATES DISTRICT COURT

 7                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

 8                                     SAN FRANCISCO DIVISION

 9   J.C.,                                             CASE NO. 4:20-cv-00155-WHO
10
                      Plaintiff,                       STIPULATION TO EXTEND THE TIME
11                                                     FOR PLAINTIFF TO FILE AN
             vs.                                       OPPOSITION TO DEFENDANT HILTON
12                                                     WORLDWIDE HOLDINGS INC.’S
     CHOICE HOTELS INTERNATIONAL, INC.,                MOTION TO DISMISS
13   HILTON WORLDWIDE HOLDINGS, INC., and
14   MARRIOTT INTERNATIONAL, INC.,                     Date: May 27, 2020
                                                       Time: 2:00 pm
15                    Defendants.                      Judge: Hon. William H. Orrick
                                                       Courtroom: 2 – 17th Floor
16

17
             PURSUANT TO STIPULATION, IT IS HEREBY ORDERED that the time for Plaintiff to file
18
     an Opposition to Defendant Hilton Worldwide Holdings, Inc.’s Motion to Dismiss is extended to May 4,
19
     2020 and Hilton Worldwide Holdings, Inc.’s Reply is extended to May 13, 2020.
20
             IT IS SO ORDERED.
21

22             April 20
     Dated: ___________________, 2020
                                                HONORABLE WILLIAM H. ORRICK
23
     .
24

25

26

27
28                                                     1
                   ORDER GRANTING STIP. TO EXTEND THE TIME FOR PLAINTIFF TO FILE AN OPPOSITION TO
                                DEFENDANT HILTON WORLDWIDE HOLDINGS INC.’S MOTION TO DISMISS
                                                                        CASE NO. 4:20-CV-00155-WHO
